Citation Nr: 0710384	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee injury with chondromalacia and 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1971 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Waco, Texas, RO 
that denied an evaluation in excess of 20 percent for the 
right knee disability.  

This case was before the Board in November 2003, at which 
time it was remanded for additional development.  The case is 
again before the Board for final appellate review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran experiences instability of the right knee 
that is no more than moderate.

3.  The post-traumatic arthritis of the veteran's right knee 
is productive of limitation of flexion, with pain and 
crepitus, but has not resulted in a compensable degree of 
either limited flexion or extension, or ankylosis, and the 
medical evidence does not establish functional loss in 
addition to that shown objectively due to pain and other 
factors during flare-ups and with repeated use.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 20 percent for right 
knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a separate rating of 10 percent for 
right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  
In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

April 2003 and April 2004 post-rating RO and AMC letters 
collectively notified the veteran and his representative of 
VA's responsibilities to notify and assist the veteran in his 
claims, and provided notice of what was needed to establish 
entitlement to a higher rating.  The veteran was advised to 
submit to the VA any information that he had in his 
possession.  After each letter, the veteran and his 
representative were afforded opportunity  to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The letters provided notice that VA would make reasonable 
efforts to help the veteran get non-Federal evidence 
necessary to support his claims, such as private medical 
records, if he gave VA enough information, and, if needed, 
authorization, to obtain them.  Those letters further 
specified what records VA was responsible for obtaining, to 
include Federal records.  Thus, the Board finds that, 
collectively, these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA notification need not 
be contained in a single communication and the law and 
regulations are silent as to the format to be used).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, documents 
substantially meeting the VCAA's notice requirements-
addressed above-were furnished to the veteran after the 
rating action on appeal.  However, the Board finds that any 
delay in issuing 38 U.S.C.A. § 5103(a) notice did not affect 
the essential fairness of the adjudication, in that the 
veteran's claims were fully developed and readjudicated after 
notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 492 (2006); 
Pelegrini, 18 Vet. App. at 122-124).  As indicated below, the 
veteran has been afforded several opportunities to present 
information and evidence pertinent to all of his claims.  As 
a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  After the 
issuance of the most recent notice letter regarding the claim 
for a higher rating, and additional opportunity to provide 
information and/or evidence pertinent to the claim under 
consideration, the veteran's rating claim was readjudicated 
on the basis of all the evidence of record in November 2006, 
as reflected in the SSOC.

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  Id. at 488.  The Court also 
held that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  Id. at 488.  The veteran's status is 
not at issue in this case.  Moreover, the RO provided 
information regarding disability ratings and effective dates 
in a November 2006 SSOC.  Despite the incorporation of this 
information into the SSOC rather than in a separate 
notification letter, the Board finds that any omission in the 
formatting of this notification would be harmless.  Id.  
While the Board's decision herein grants the claim on appeal 
to the extent indicated, any effective date to be assigned 
may be a separately appealable matter; hence, there is no 
possibility of prejudice to the veteran with respect to the 
notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining all evidence necessary to substantiate his claims; 
as a result, available post-service VA or private medical 
records have been associated with the claims file.  Also of 
record are the reports of September 2000, July 2001, 
September 2002, and April 2004 VA examinations.  
Significantly, neither the veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  In March 2007 
written arguments, the veteran's representative questioned 
whether the Board's remand instructions had been fulfilled 
accurately.  Given that the veteran has received numerous VA 
examinations and the VA treatment records are also 
comprehensive, the Board finds that the record is adequately 
developed so that a final decision on the merits can be 
rendered at this time.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with any claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Claim for Higher Ratings

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1 (2006); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Factual Background

A rating decision dated in June 1979 granted service 
connection for residuals of a right knee injury with 
chondromalacia, rated 10 percent under Diagnostic Code (DC) 
5299-5257.  That rating remained in effect until a rating 
action dated in October 2000 granted a 20 percent rating and 
recharacterized the disability to include osteoarthritis 
under DC 5010-5257.  Following the submission of VA treatment 
records, a December 2000 rating decision continued the 20 
percent evaluation, and it is from this decision that the 
veteran appealed.  

VA outpatient treatment records dated in August 2000 show 
that the veteran presented for complaints of right knee pain 
that had progressively worsened over a month's time.  On 
objective examination, there was full range of motion; no 
effusion was palpated; ligaments and McMurray's were intact 
and within normal limits.  An x-ray demonstrated degenerative 
joint disease that was unchanged since 1977.  

The veteran was afforded a VA examination in September 2000, 
during which the veteran reported feeling unable to work as a 
bus driver because of knee swelling.  He also reportedly 
could not stand for a very long period of time due to pain.  
There occasionally was popping or catching; he was unable to 
squat or kneel.  He described occasional pain at night.  On 
objective examination, range of motion was from 10 degrees of 
flexion contracture to 120 degrees of flexion.  There was no 
popping or effusion; McMurray's test was negative.  The 
patella was a little roughened with a ground glass sensation.  
Circumference of the thigh on the right was 42 centimeters 
and on the left was 44 centimeters.  The diagnoses were 
status following surgery on the right knee with residual of 
rather significant (moderately severe) osteoarthritis.  The 
examiner could not make a diagnosis of chondromalacia 
patella.       

In October 2000, the veteran sought treatment at VA for right 
knee pain after he reportedly had edema of the knee in the 
prior week.  Objective examination revealed no edema.  The 
knee had full range of motion (ROM) without crepitus.  The 
ligaments were within normal limits.    

A VA x-ray of the right knee in January 2001 revealed mild 
degenerative arthritic changes.  The veteran was evaluated 
for physical therapy (PT) in February 2001 to address 
concerns of swelling, lock-up and difficulty walking.  The 
assessment was that the veteran appeared to have decreased 
ROM and decreased strength that would benefit from PT.  Some 
inconsistency was noted between subjective reports and 
objective examination with the knee in the resting posture.  
It was observed that the veteran was able to exercise with 
minimal difficulty and no resulting pain. In March 2001, a 
brace was ordered to control patella tracking.  Pain-free 
active ROM was observed; the brace was refitted.  The veteran 
reported increased pain with rainy days.  In April 2001, the 
veteran reported performing bicycle and treadmill (TM) 
3 times per week without knee pain or difficulty.  The 
veteran reported a continued painful right knee in May and 
August 2001.  

The veteran testified at a hearing at the RO in June 2001.  
The veteran stated that his right knee seemed to be 
worsening, and he sought treatment at a VA clinic, including 
a physical therapist.  Hearing transcript (T.), 2, 3.    

On VA examination in July 2001, the veteran reported right 
knee popping and grating with a tendency to give-way.  The 
veteran had been fitted with a brace, which prevented the 
knee from locking and giving away.  He was observed to walk 
in a fairly graceful manner.  Physical examination revealed 
ROM from 0 degrees of extension to 110 degrees of flexion, 
without effusion.  There was popping and grating as the 
patella moved over the end of the femur.  The diagnosis was 
chondromalacia of the right knee with developing 
osteoarthritis.   

A private PT in conjunction with a functional capacity 
evaluation update dated in August 2001 listed the diagnoses 
as status post lumbar surgery and status post cardiac 
surgery.  It was determined that the veteran needed to 
perform work at the light work level, defined as exerting up 
to 20 pounds of force occasionally, and/or up to 10 pounds of 
force frequently, and/or a negligible amount of force 
constantly to move objects.   

During VA examination in September 2002, the veteran 
complained of increased symptomatology as continuous swelling 
and sudden give-way.  On physical examination, the knee had 
good alignment.  The veteran wore a brace that was removed 
for examination.  The right thigh was somewhat smaller than 
on the left, with the right circumference at 47 1/2 inches 
versus 49 inches on the left.  The knee was not swollen.  All 
ligaments and the patella were stable.  The examiner could 
not palpate crepitus, but it was noted that the veteran was 
not moving the knee quickly enough for a normal examination.  
Motion of the right knee was 0 degrees of extension to 120 
degrees of flexion, of which the last 20 degrees of flexion 
were painful.  There was no evidence of ligamentous 
instability; the opinion was that if there was give-way, it 
was probably from lack of muscle support.  The diagnosis was 
chondromalacia patella.  

On VA examination in April 2004, the veteran stated that he 
no longer worked due to right knee problems, his back and his 
heart.  He had been employed driving a city bus and that 
activity reportedly aggravated his knee.  He limped on the 
right side.  On special orthopedic examination, the veteran 
stated that the right knee gave way on him about 3 times per 
month.  His knee pain was described by him as 7/10 in 
severity.  The veteran observed that his knee swelled with 
weightbearing.  He wore a brace for about 4 years.  If he 
walked as far as 3 blocks, he got knee pain.  X-rays of the 
knee showed advance degenerative changes.  ROM was from 0 
degrees of extension to 125 degrees of flexion, which 
produced minimal pain and minimal crepitus.  There was no 
fluid; some tenderness of the infrapatellar tendon was 
demonstrated.  Movement of the patella produced pain, and 
there was some crepitus. There was a slightly positive 
Lachman's test on the right.  The impressions were 
chondromalacia patella of the right knee and degenerative 
joint disease (DJD) with status postoperative repair in 1981 
with continued knee pain, moderate disability with 
progression.  

The examiner noted some weakness of the right thigh, which 
measured 53 centimeters (cm) compared to the left thigh at 54 
cm.  There was slight quadriceps weakness on the right, for 
which a brace was used.  There was no evidence of excess 
fatigability or incoordination, with minimal evident pain on 
flexion.  The knee limited how far he was able to walk or 
take stairs.  There was no additional limitation with 
repetitive use or with flare-ups, as that was not described.  
Instability of the knee was slight.   

VA outpatient treatment records dated in June 2004 show that 
the veteran was seen for right knee pain.  The veteran walked 
about 1 mile per day.  Musculoskeletal examination revealed 
right knee crepitus, with no swelling.  No edema of the 
extremities was seen in August 2004.    

VA outpatient treatment records dated in August 2005 show 
that the veteran was seen for complaints of right leg 
swelling from the knee to the ankle.  On examination, there 
was right and left leg pretibial/pedal edema.  Bilateral 
varicose veins were found.  A vascular consult was planned.  
In October 2005, the assessment included chronic venous 
insufficiency.  In November 2005, the veteran reported right 
knee pain, especially with walking up and down stairs, 
associated with swelling and intermittent popping.  The 
extremities showed mild swelling and slight warmth with 
palpation.  There was 1+ pretibial/pedal edema, bilateral.  
Mild degenerative changes of both knees were seen on x-ray.  
The assessment was DJD, right knee.  In December 2005, right 
knee extension was full, with decreased flexion.  There was 
no swelling, warmth or erythema.  The assessment was 
arthralgia of the right knee with DJD.  

VA outpatient treatment records dated in January 2006 show 
that the veteran reported feeling discomfort behind the right 
knee cap when going up or down stairs and after sitting for 
awhile.  Locking was denied.  Gait was normal.  Active ROM 
showed flexion to 100 with limited effort.  McMurray and 
pivot shifts were negative and stable to stress testing.  X-
rays demonstrated mild degenerative arthritic changes of the 
knees with marginal hypertrophic changes; there was no 
evidence of trauma or fluid.  It was noted that the veteran 
had no significant symptoms of mechanical derangement.  In 
February 2006, the impression on x-ray was mild degenerative 
arthritic changes, both knees.  Active ROM was from 118 
degrees of flexion to 5 degrees of hyperextension.  The 
veteran did not tolerate passive ROM well.  There was poor 
effort on give-way with straight leg raising, flexion and 
extension.  The PT impression was non-organic pain behavior, 
poor effort, unable to assess passively, poor quad 
activation.   

1.  Instability

The veteran's right knee instability is rated under DC 5257, 
for "other" impairment of the knee, such as recurrent 
subluxation or lateral instability.  Under that diagnostic 
code, a 10 percent rating is assigned for slight impairment, 
a 20 percent rating for moderate impairment, and a maximum 30 
percent rating for severe impairment.   The terms "mild," 
"moderate," and "severe" are not defined in connection 
with ratings for the knee.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).

Considering the aforementioned evidence in light of the 
criteria of DC 5257, the Board finds that the current 20 
percent rating assigned for the veteran's right knee 
disability is appropriate.  Collectively, the medical 
evidence supports a finding of no more than moderate 
instability.  In general, the medical evidence, including PT 
and VA examination reports, during the entire course of the 
appeal typically shows that the ligaments were intact, 
without instability demonstrated.  At most, the April 2004 VA 
examination documented slight instability.  Later, stress 
testing then revealed a stable knee.  Clearly, the veteran 
has reported the feelings of give-way and he has utilized a 
brace.   On VA examination, the VA examiner opined that such 
symptom might be due to lack of muscle support, given that 
there is a disparity between the circumferences of the right 
and left legs.  Nevertheless, these findings are not 
documented as severe by any medical practitioner, nor 
indicative of "severe" instability/impairment, including 
recurrent subluxation, so as to warrant the assignment of the 
maximum 30 percent rating under DC 5257.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, in this case, where the diagnostic 
code (DC 5257) is not predicated on loss of range of motion, 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

2.  Post-traumatic arthritis

The veteran's post-traumatic arthritis is rated under DC 
5010, applicable to traumatic arthritis, which, in turn, is  
rated as degenerative arthritis under DC 5003.  DC 5003 
provides that  degenerative arthritis is evaluated on the 
basis of limitation of motion for the specific joint or 
joints involved-here, DCs 5260 and 5261.

Under Diagnostic Code 5260, pursuant to which limitation of 
leg flexion is evaluated, the following ratings are 
assignable: for flexion limited to 60 degrees, 0 percent; for 
flexion limited to 45 degrees, 10 percent; for flexion 
limited to 30 degrees, 20 percent; and for flexion limited to 
15 degrees, 30 percent.  

Under Diagnostic Code 5261, pursuant to which limitation of 
leg extension is evaluated, the following evaluations are 
assignable:  for extension limited to 5 degrees, 0 percent; 
for extension limited to 10 degrees, 10 percent; for 
extension limited to 15 degrees, 20 percent; for extension 
limited to 20 degrees, 30 percent; for extension limited to 
30 degrees, 40 percent; for extension limited to 45 degrees, 
50 percent. 

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996). 

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2006).  

The range of motion findings noted above clearly do not 
support the assignment of even the minimum compensable rating 
of 10 percent under either DC 5260 or 5261.  Throughout the 
appeal period, the veteran's flexion was well over 45 degrees 
which is required for a 10 percent rating under DC 5260.  On 
one occasion in September 2000, the right knee extension was 
measure at 10 degrees.  However, this is a unique finding 
because prior to that time and on every occasion since that 
time, extension has been described as normal or greater than 
normal.  Further, no higher rating is assignable under either 
diagnostic code when functional loss due to pain and other 
factors is considered.  In this regard, the April 2004 VA 
examiner stated that there was no evidence of excess 
fatigability or incoordination, with minimal evident pain on 
flexion, and there was no additional limitation with 
repetitive use or with flare-ups.  There is thus no basis for 
a higher rating for right knee arthritis in light of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca.

The Board also points out that as motion of the knee has, at 
all times been possible, and no ankylosis is shown, 
consideration of DC 5256, for ankylosis of the knee, is not 
appropriate.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Where, as here, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, DC 5003 authorizes a 10 percent 
rating for each major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  Under 38 C.F.R. 
§ 4.45(f), the knee is a major joint.  In this case, the 
veteran's flexion has not been so severe as to warrant even a 
0 percent rating under DC 5260, but it has been consistently 
less than the normal 140 degrees.  38 C.F.R. § 4.71a.  
Additionally, the veteran has attended PT due to his 
symptoms, including painful motion.  X-rays have documented 
arthritis, and crepitus has been found at various times.

 When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.102, 4.3.  In this case, with consideration of 
38 C.F.R. § 4.59 and the doctrine of reasonable doubt, a 
separate 10 percent rating based on DC 5010-5003-5260 is 
authorized. VAOPGCPREC 9-98 (1998).  In the absence of 
limitation of extension, a separate rating is not warranted.  
VAOPGCPREC 9-2004 (2004).

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record does not reflect that, any 
point during the appeal period, the right knee disability 
under consideration has reflected so exceptional or unusual a 
disability as to warrant the assignment of a higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006) 
(cited to in the February 2002 SOC).  The veteran has not 
been hospitalized for this disorder and there is no 
persuasive evidence of marked interference with employment 
(i.e., beyond that contemplated the assigned ratings).  
During the course of the appeal, the veteran indicated that 
he was not employed because his right knee affected his 
ability to drive a bus.  Although this was noted by VA 
examiners on occasion, a private PT functional capacity 
evaluation dated in August 2001 assigned vocational impact to 
unrelated disability.  Other reports reflect unemployability 
due to nonservice-related disorders, including heart problems 
and back disability.  There also is no evidence that the knee 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) have not been  met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for right knee instability 
is denied.

A separate rating of 10 percent for right knee arthritis is 
granted, subject to the regulations governing the payment of 
monetary benefits.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


